Title: To Benjamin Franklin from the Committee of Secret Correspondence, 1 January 1777
From: Committee of Secret Correspondence,Franklin, Benjamin,Dickinson, John,Harrison, Benjamin,Jay, John,Johnson, Thomas
To: Franklin, Benjamin


Honorable Sir
Baltimore 1 January, 1777
Congress relying on your wisdom and integrity, and well knowing the great Importance of the Case, have appointed you their Commissioner to negotiate a treaty of friendship and commerce with the Court of Spain. The Idea of Congress on this Subject you will find in the instructions of Congress sent by this opportunity to yourself and the other Commissioners at the Court of France. Your Commission for this special service we have now the honor to inclose you.We are with great Respect and Esteem Honorable Sir Your most obedient and very humble Servants
Benja HarrisonRichard Henry LeeJno WitherspoonWill Hooper
Doctor Franklin
 
Endorsed: Letter from Committee of Correspondence to B. Franklin, acquainting him with his Appointment to the Court of Spain Jan. 1. 1777
